oO CO NN DN

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

(ope

HONORABLE RONAED LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DANIEL W. MORRIS, as Personal Case No. 2:18-cv-01876-RSL
Representative of the Estate of WILLIAM
MORRIS,
ORDER ON STIPULATED MOTION
Plaintiffs, TO CONTINUE DEADLINE FOR
EXPERT DISCLOSURES
Vv.

AIR & LIQUID SYSTEMS CORPORATION,
et al.,

 

Defendants.

 

THIS MATTER having come on before the undersigned judge of the above-entitled court;
the Court having reviewed the stipulation of counsel, and being fully apprised in the premises,

now, therefore,

///

///

///
1 -ORDER ON STIPULATED MOTION TO CONTINUE DEADLINE FOR RIZZO MATTINGLY BUSWORTH PC
EXPERT DISCLOSURES 1300 SW Sixth Avenue

Suite 330
Portland. OR 97201
T: 503.229 1819 °F: 503.229.0630
_ WwW

oOo CO NY DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

IT IS HEREBY ORDERED that the Stipulated Motion to Continue Deadline for Expert

Disclosures is hereby GRANTED, and the August 7, 2019 deadline for disclosure of expert

testimony is continued until September 5, 2019.

DATED this Zn day of August, 2019.

Robert S. Lasnik
United States District Judge

Respectfully presented by:

RIZZO MATTINGLY BOSWORTH PC

s/Shaun Morgan
Shaun Morgan, WSB #47203
Email: smorgan@rizzope.com
Rizzo Mattingly Bosworth PC
1300 SW Sixth Avenue, Suite 330
Portland, Oregon 97201
Telephone: 503-229-1819
Fax: 503-229-0630
Attorneys for Warren Pumps, LLC

2 -ORDER ON STIPULATED MOTION TO CONTINUE DEADLINE FOR
EXPERT DISCLOSURES

RIZZO MATTINGLY BOSWORTH PD

1300 SW Sixth Avenue
Suite 330
Portland OR 97201
T: 03.229 1819 F: 503.229.0630
